EXHIBIT 10.3.2
 



CONSULTING AGREEMENT
 


This Consulting Agreement (“Agreement”) is entered into as of May 30, 2008, by
and between Calpine Corporation (“Calpine”) and Charles Clark (“Consultant”),
with reference to the following:
 
WHEREAS, Consultant has substantial knowledge regarding Calpine’s accounting and
financial operations arising from Consultant’s former employment by Calpine, and
has substantial accounting and financial expertise;
 
WHEREAS, Calpine and Consultant have agreed that Consultant will provide
consulting services to Calpine pursuant to the terms and conditions of this
Agreement; and
 
WHEREAS, in connection with the consulting services contemplated under this
Agreement, Consultant acknowledges that he will have access to Calpine’s
Confidential Information (as defined below).
 
NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, and subject to the approval of the Compensation Committee of Calpine’s
Board of Directors, the parties agree as follows:
 
1.            Term.  Calpine hereby engages Consultant and Consultant accepts
such engagement for a term commencing on the date set forth above and continuing
for a maximum period of eighteen (18) months (the “Term”) unless sooner
terminated by Calpine as provided in this Agreement.  Any termination of this
Agreement is effective on two weeks notice as set forth in Section 9
hereof.  This Agreement may be extended by written agreement of both parties.
 
2.             Services to Be Rendered.
 
2.1.            Consultant shall provide consulting services to Calpine as
requested by Calpine, to assist Calpine with any issues relating to the
transition of a new Calpine Controller, the transition of a new Calpine Chief
Financial Officer, general accounting and securities law issues, financial
closings and related Securities and Exchange Commission (“SEC”) filings, and any
ongoing or new inquiries from any governmental, regulatory or similar agency or
entity (collectively, the “Services”).  Consultant shall at all times
faithfully, industriously and to the best of his ability, experience, and
talent, perform to the satisfaction of Calpine all of the requested
Services.  Consultant acknowledges and agrees that he shall at all times control
the manner and means by which the Services are provided.  Calpine shall make
space available in its offices for the Consultant’s reasonable use in connection
with the Services provided under this Agreement.
 
2.2.            During the first nine (9) months of the Term, Consultant shall
be available, as requested by Calpine, to work a normal, full workweek in
Houston, Texas or at any other location reasonably chosen by Calpine.  During
the final nine (9) months of the Term, Consultant is expected to fully cooperate
with Calpine and be available as needed periodically, but is not required to
work full-time for Calpine unless he is available to do so.  Consultant’s
primary work location is expected to be Calpine’s Houston, Texas offices located
at 717 Texas Street, but


 
 

--------------------------------------------------------------------------------

 


Consultant shall work at other locations as reasonably required by Calpine.  If
in California, for weeks that Calpine requires Consultant to work full-time at
Calpine’s Houston, Texas offices, Consultant shall fly to Houston and arrive at
Calpine’s Houston offices as early as possible on Monday morning Texas time,
work the balance of that workday, work a full workday Tuesday through Thursday,
work Friday morning and depart for the airport early Friday afternoon Texas
time.  If in Houston, Consultant shall work a normal full workweek.
 
3.            Termination.  If Consultant fails to make himself available or
perform the Services as set forth in Section 2 above, Calpine may terminate this
Agreement with two weeks’ written notice to Consultant and Consultant shall have
no right to receive any consulting fees thereafter.
 
4.            Compensation.  Calpine shall pay to Consultant a consulting fee of
Thirty Three Thousand Three Hundred and Thirty Three Dollars ($33,333.00) per
calendar month of the Term (the “Fee”), with the first monthly payment made as
soon as administratively possible after the first of the month following the
termination of Consultant’s employment by Calpine, and with monthly payments
thereafter to be made at or around the first of each subsequent month.
 
5.            Reimbursement of Expenses.  Calpine shall reimburse Consultant for
his actual, reasonable business expenses incurred in connection with his
performance of the Services, after Consultant submits appropriate documentation
of such expenses.   These expenses may include reasonable travel between Houston
and California, and reasonable expenses for lodging and meals in Houston,
consistent with the Calpine travel expense policy.
 
6.            Relationship of the Parties; Withholding and Other
Deductions.  Consultant acknowledges and agrees that the relationship between
Calpine and Consultant intended to be created by this Agreement is that of
client and independent contractor, and nothing herein contained shall be
construed as creating a relationship of employer and employee or principal and
agent between them.  Consultant shall neither act nor make any representation
that he is authorized to act as an employee, agent or officer of
Calpine.  Consultant acknowledges and agrees that he is responsible for paying
all taxes related to the compensation payable to him hereunder and that Calpine
will not withhold any monies for payments which Consultant is required to make
pursuant to any applicable law, governmental regulation, rule or
order.  Consultant agrees to indemnify and hold harmless Calpine from and
against any and all claims, judgments, losses, damages (including special and
consequential damages), costs and expenses, including actual attorneys’ fees and
costs, imposed upon or incurred by Calpine resulting or arising out of any
failure by Consultant to pay any such taxes when due.
 
7.            Confidential Information.
 
7.1. Consultant acknowledges and agrees that this Agreement creates a
relationship of confidence and trust on the part of Consultant for the benefit
of Calpine, and that during the term of this Agreement, Consultant will have
access to, and may create or acquire, certain Confidential Information (as
hereinafter defined) of Calpine.  During the term of this Agreement and at all
times thereafter, Consultant shall preserve as confidential all Confidential
Information that he may create, acquire or have access to during the term of
this Agreement or during his previous employment by Calpine.  Without Calpine’s
prior written consent, which


 
2

--------------------------------------------------------------------------------

 


may be given or withheld in Calpine’s sole and absolute discretion, Consultant
shall not disclose any Confidential Information (i) to any third party nor give
any third party access thereto, nor (ii) use any Confidential Information except
to perform the Services hereunder, nor (iii) disclose the terms and conditions
of this Agreement; provided, however, that the foregoing will not apply to the
extent Consultant is required to disclose any Confidential Information by
applicable law or legal process as long as Consultant promptly notifies Calpine
of such pending disclosure and consults with Calpine prior to such disclosure as
to the advisability of seeking a protective order or other means of preserving
the confidentiality of the Confidential Information.  In the event Consultant is
required by applicable law or legal process to disclose any Confidential
Information, Consultant agrees to use reasonable efforts to obtain assurances
that the information so disclosed will continue to be accorded confidential
treatment.  This Section 7 shall survive the expiration of this Agreement.
 
7.2.          As used in this Section 7:
 
7.2.1.   “Confidential Information” shall mean (i) information or material that
gives or could give Calpine some competitive advantage or the disclosure of
which could be detrimental to Calpine’s interests, (ii) information or material
which is owned by Calpine or in which Calpine has an interest, and all other
information or material conceived, originated, discovered or developed, in whole
or in part, alone or with others, by Consultant while performing the Services,
(iii) all information (in writing or otherwise) concerning Calpine (including,
without limitation, information concerning Calpine’s business, assets,
liabilities, operations, affairs, financial condition, projections, contracts,
customers, accounts, marketing and/or promotional strategies, products, plans or
prospects) which is not generally known by the public, and (iv) all analyses,
compilations, studies, reports, records or other documents or materials which
contain, or are prepared on the basis of, any information or material which
Calpine furnishes to Consultant or prepared by or for Consultant based on
information or material which Calpine furnishes to Consultant.  Notwithstanding
the above, “Confidential Information” does not include any information or
material that (a) is or becomes public knowledge otherwise than by Consultant’s
act or omission; or (b) is or becomes available to Consultant without obligation
of confidence from a source (other than Calpine) having the legal right to
disclose such information; or (c) is already in Consultant’s possession in
documented form without an obligation of confidence and was not received by
Consultant as a result of a prior relationship with Calpine.
 
7.2.2.   “Company” shall also include any and all subsidiaries and affiliates
Calpine.
 
7.3.          Indemnity.  Consultant agrees to indemnify and hold harmless
Calpine and its affiliates and their respective officers, directors,
shareholders, partners, members, managers, employees, agents, successors and
assigns from and against any and all claims, judgments, losses, damages
(including special and consequential damages), costs and expenses, including
actual attorneys’ fees and costs, imposed upon or incurred by any of them
resulting or arising out of any breach or threatened breach of any provision of
this Section 7.
 
7.4.          Representations and Warranties of Consultant.  Consultant
represents and warrants to Calpine that he is not under any contractual or other
restriction or obligation that is


 
3

--------------------------------------------------------------------------------

 


inconsistent with the execution of this Agreement, the performance of
Consultant’s duties hereunder, or the rights of Calpine hereunder.  Consultant
agrees to indemnify and hold harmless Calpine and its affiliates and their
respective officers, directors, shareholders, partners, members, managers,
trustees, employees, agents, successor and assigns from and against any and all
claims, judgments, losses, damages (including special and consequential
damages), costs and expenses, including actual attorneys’ fees and costs,
imposed upon or incurred by any of them resulting or arising out of any breach
of this Section 7.4.
 
8.             Governing Law; Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without regard
to its conflicts of law principles.  Any suit brought in connection with this
Agreement shall be brought in the state or federal courts sitting in San Jose,
California.
 
9.             Notices.  All notices under this Agreement shall be made by
email, as follows:
 
If to the Company:


John Moore or his successor
john.moore@calpine.com


and


Greg Doody or his successor
gregory.doody@calpine.com




If to Consultant:


Charles Clark
bluedevil2@aol.com
chuck.clark@calpine.com


10.           Entire Agreement; Modification.  This Agreement sets forth the
final and entire agreement of the parties with respect to the subject matter
hereof and supersedes all prior agreements, understandings and representations,
whether oral or written, with respect thereto.  This Agreement may only be
modified by a written instrument duly executed by the parties.
 
11.           Third Party Beneficiaries.  This Agreement does not create, and
shall not be construed as creating, any rights enforceable by any person not a
party to this Agreement.
 
12.           Waiver.  The failure of either party hereto at any time to enforce
performance by the other party of any provision of this Agreement shall in no
way affect such party’s rights thereafter to enforce the same, nor shall the
waiver by either party of any breach of any provision hereof be deemed to be a
waiver by such party of any other breach of the same or any other provision
hereof.
 


 
4

--------------------------------------------------------------------------------

 


13.           Assignment.  Consultant may not assign this Agreement or any of
his rights or obligations hereunder to a third party without the prior written
consent of Calpine.
 
14.           Further Assurances.  The parties agree to execute and deliver such
additional documents or instruments as may be necessary or appropriate to carry
out the terms of this Agreement, including, without limitation, the terms of
Section 7.3 hereof.
 
15.           Severability.  All sections, clauses and covenants contained in
this Agreement are severable, and in the event any of them shall be held to be
invalid by any court, this Agreement shall be interpreted as if such invalid
sections, clauses or covenants were not contained herein.
 
16.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which,
together, shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereinabove set forth.
 

 
CALPINE CORPORATION
         
By:
   /s/  John Moore
 
John Moore
 
SVP Human Resources
     
CONSULTANT:
     
   /s/  Charles Clark
 
     Charles Clark



 
5
 


 

